Mr. Chief Justice Shepard
delivered the opinion of the Court:
The single question is whether an infant defendant in a criminal case can be convicted on a plea of guilty without the appointment of a guardian ad litem to represent him. Reliance is placed upon sec. 102 of the Code [31 Stat. at L. 1205, chap. 854, as amended 32 Stat. at L. 523, chap. 1329], which provides that:
“Whenever an infant is a party defendant in any suit, in equity or at law, the subpoena or summons issued in such suit shall be served upon him personally, and also the person with whom he resides if under sixteen years of age, if within the District, and said infant shall in such case be produced in court, unless, for cause shown, the court shall dispense with his appearance; and it shall be the duty of the court to appoint a suitable and competent person guardian ad litem for such infant, to appear for and defend such suit on his behalf, and whenever in the judgment of the court the interests of such infant shall require it the court shall assign a solicitor or attorney to represent such infant, whose compensation shall be paid by the plaintiff, or out of the estate of such infant, at the discretion of the court.”
The contention is that a criminal prosecution is a suit at law, and is therefore governed by the said section.
Taking this section in connection with other provisions of the Code, we think that it was intended to apply only to civil proceedings wherein an infant is a party at interest. It is declaratory of the prevailing practice in such cases. In a criminal proceeding an infant may be arrested and brought before the court, and may personally answer to an indictment without the appointment of a guardian ad litem. If of the age when criminal responsibility attaches, the infant defends in person or by attorney, and may plead guilty. People ex rel. Sammons v. Wandell, 21 Hun, 515, 517; Winslow v. Anderson, 4 Mass. 376, 377; Ex parte White, 50 Tex. Crim. Rep. 473, 474, 98 S. W. 850.
*387It has also been held that he may be convicted on his own confession when of capacity to commit crime. Martin v. State, 90 Ala. 602, 610, 24 Am. St. Rep. 844, 8 So. 858; Carr v. State, 24 Tex. App. 562, 569, 5 Am. St. Rep. 905, 7 S. W. 328.
It is the duty of a court not to receive a plea of guilty in the case of an infant, and not to permit him to be convicted unless his capacity to commit crime has been satisfactorily shown, and that he understands the nature and consequences of his plea of guilty.
On this motion in arrest, it must be presumed that the court satisfied himself in both respects. He was not bound to appoint a guardian ad litem, and there is no error in the judgment. It is therefore affirmed. Affirmed.